DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
The Examiner further acknowledges the following:
The Patent Board Decision filed 11/22/2021 is acknowledged. 
Claims 1 and 14 are amended. 
Claims 42-9,10,13 and 15 are cancelled. 
Claims 1, 11-12, 14 and 16 are pending and under current examination. 
Applicants' remarks and amendments filed on 01/18/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation” wherein the at least one penflufen and salts thereof and the further biocidally active compound are present in a ratio of A:B”. There is insufficient antecedent basis for this limitation in the claim because claim 14 recites “the further biocidally active compound, however claim 1 from which claim 14 depends recites “at least one further biocidally active compound”, therefore it is unclear if the recitation of “the further biocidally active compound refers to the one, or more than one compound of claim 1. It is suggested that Applicants amend claim 14 to recite “ the at least one further biocidally active compound”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11-12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. (United States Patent Publication 2009/0123505) in view of Wachendorff-Neumann et al. United States Patent Publication (2009/0018015), Goettsche et al. United States Patent 5,635,217) as evidenced by Merops, (Coniphora puteana), and Schmidt, (Wood and Tree Fungus). 
Claim 1 recites a process for protecting wood and wood-comprising materials against attack or destruction by wood-destroying basidiomycetes, the process comprising treating wood or wood-comprising material with a biocide composition comprising biocides, the biocides comprising: at least one of penflufen and salts thereof; and at least one further biocidally active compound selected from the group consisting of, fenpropimorph, permethrin, and etofenprox, in synergistically effective amounts for improved biocidal efficacy against wood- destroying basidiomycetes greater than a mere additive effect obtainable through the use of the respective biocides alone in the same amounts. Examiner notes that in view of the “comprising’” language of claim 1 that even though the claim no longer recites copper oxides, the claim does not exclude mixtures of actives from being present in the composition in view of the “comprising” claim language.  
Richardson teaches a process of protecting wood comprising providing a copper oxide and second active compounds which includes the triazole thiabendazole, sulfonamide, imidazoles, benzimidazoles, pyrethroids, or morpholines, see paragraphs [0018], [0019],[0024], [0027], [0124],[0125], claims 1, 17, and 38 and entire document. The combination of the copper compounds including copper oxide and further biocide function to preserve wood, see claim 1 and entire document. The biocides can be pyrethroids including permethrin or etofenprox, or can include fenpropimorph, see paragraphs [0124],[0125], [0128] and claims 1,17 and 38.The biocidal composition is suggested to preserve against fungus and microorganisms, and can be impregnated with the copper containing biocidal composition, see abstract and paragraph [0036], [0021], [0122]. Richardson teaches that synergy is often observed in wood preservatives, see paragraph [0030]. The biocides are suggested to be present from 0.1-20% by weight, see paragraph [0030] and [0121]. The composition can contain solvents or diluents, see paragraphs [0118] and [0162]. 
Richardson does not expressly teach that the biocidal mixture includes penflufen together with fenpropimorph at a ratio of 7:3 to 1:9. 
However, However, Wachendorff-Neumann et al. teach synergistic fungicidal compositions having a mixture with penflufen and a second active compound, see abstract and claims 19 and 25. The second active compound is inclusive of compounds such as copper hydroxide or morpholines (Group 15 of formula X) including fenpropimorph, see claim 19 and Table 22 and paragraph [0286]. The mixture controls unwanted fungi, see claims 1 and 24, 32. The active composition can have a composition for controlling pests and insects present from 0.0001-1% by weight, see paragraph [0889]. The mixing ratio of the morpholine compounds which are inclusive of fenpropimorph to carboxamides of formula 1 (penflufen) includes 50:1 to 1:50, see Table 22. 
It would have been prima facie obvious to one of ordinary skill in the art before the time of filing the invention to provide penflufen together with the fenpropimorph in amounts from 0.001-1% as suggested by Wachendorff-Neuman to control fungus. 
One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Wachendorff-Neuman discloses that penflufen acts synergistically with copper compounds or fenpropimorph as a fungicidal composition (see claims 19, 25 and Table 22) and Richardson discloses that copper oxide with fenpropimorph can be used to protect wood. Therefore, the combination of penflufen with fenpropimorph would also provide synergistic activity given penflufen is taught to have synergy with both copper compounds and fenpropimorph in Wachendorff-Neumann in amounts at least between .0001-1% by weight. 
Regarding the fact that the combination of copper oxide and penflufen acts to preserve wood, Wachendorff-Neumann suggests that the biocidal composition has very good fungicidal properties against basidiomycetes, see paragraph [0857].  
Although basidiomycetes is a genus of holobasidiomycetes, it is noted that Goettsche et al. teach methods of preserving wood by treating wood with a composition comprising copper oxide, wherein the composition can comprise solvents and forms solutions, see claims 8, 16, column 1, lines 27-38. The treatment solution comprises one or more active compounds including azoles, see claim 8. The wood preservation composition has activity against basidiomycetes species including Coniophora puteana, see examples 1-5. As evidenced by Merops this fungi belongs to the class of homobasidiomycetes. As evidenced by Schmidt, homobasidiomycetes is the same as holobasidiomycetes (see page 23). 
Thus, it would have been obvious to provide the fungus protection of Richardson such that the treatment protects against holobasidiomycetes given copper oxide containing compositions have anti-fungal properties against holobasidiomycetes, thus the combination of the modified Richardson would provide protection against the particular fungus of holobasidiomycetes.
The modified combination discloses penflufen with morpholine compounds including fenpropimorph being present at ratios from 50:1 to 1:50 which overlaps and therefore renders obvious a range of from 7:3 to 1:9, see Tables 2, 22 and claims 19 and 25 of Wachendorff-Neumann. MPEP 2144.05 discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Given penflufen is known to provide a synergistically fungicidal effect together with additional fungicides including fenpropimorph, the combined composition having the penflufen with copper oxide and fenpropimorph would render obvious synergistic compositions. 



Claims 1, 11-12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewehr et al. (WO2010/000790). 
Gewehr et al. teach compounds which are used for protecting wood materials comprising penflufen (preferred compound of formula 1) and a compound selected from groups A-G which include pyrethrin (pyrethroid compound of group C) or etofenprox (pyrethroid compound of group C), the composition can further comprise fenpropimorph, see claims 1-2, see abstract, and pages 1, 2, 4, 6, 8, 11 . The penflufen to the additional compounds of A-G are present in a ratio of from 1:100 to 100:1, see claims 1 and 7. This ratio renders obvious the claimed range of penflufen to permethrin at a ratio from 7:3 to 4:6 and penflufen to etofenprox at a ratio of from 7:3 to 1:9. MPEP 2144.05 discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The composition can comprise anywhere from 0.01-60% of active substances with solvents inclusive of water or can be concentrated and can be present from 0.01-1%, see pages 14-15 . The mixture of compound 1 (i.e. penflufen) with additional active agents is taught to be effective against basidiomycetes, see pages 8 and 11. According to Gewehr, the mixture of the compound 1 (penflufen) with the additional active compounds provide for synergistic mixtures, see pages 3 and 15. The composition can be in sprayable form for treatment and can contain solvents including water, see pages 11-12 and 14-15.
The prior discloses compositions containing penflufen (compound of formula 1) with pyrethrin or etofenprox and fenpropimorph and suggests that the composition can treat wood which is destroyed by basidiomycetes. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to select the combination of penflufen with etofenprox or pyrethrin or penflufen with fenpropimorph to treat wood destroying basidiomycetes since Gewehr suggests that their compositions which contain penflufen are capable of being used to protect wood against basidiomycetes. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). 

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gewehr et al. (WO2010/000790) in view of Wachendorff-Neumann et al. (2009/0018015),
	The teaches of Gewehr et al. are discussed above. 
Gewehr teaches overlapping ratios for the combination of penflufen with either pyrethrin or etofenprox pyrethroid compounds. 
Geweher however does not expressly teach the ratio of penflufen to fenpropimorph. 
However, Wachendorff-Neumann et al. teach synergistic fungicidal compositions having a mixture with penflufen and a second active compound, see abstract and claims 19 and 25. The second active compound is inclusive of morpholines (Group 15 of formula X) including fenpropimorph, see claim 19 and Table 22 and paragraph [0286]. The mixture controls unwanted fungi, see claims 1 and 24, 32. The active composition can have a composition for controlling pests and insects present from 0.0001-1% by weight, see paragraph [0889]. The mixing ratio of the morpholine compounds which are inclusive of fenpropimorph to carboxamides of formula 1 (penflufen) includes 50:1 to 1:50, see Table 22. 
It would have been prima facie obvious to provide the ratio of penflufen to fenpropimorph at any ratio within the range of 50:1 to 1:50 as suggested by Wachendorff-Neuman in order to provide for a synergistic fungicidal composition. 
One of ordinary skill in the art would have been motivated to do so because Gewehr et al. teaches that compounds of formula I (i.e. penflufen) can further be combined with fenpropimorph and Wachendorff-Neuman teaches that the combination in these ratios provides for a synergistic fungicidal composition.  MPEP 2144.05 discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619